Case 2:18-cv-14173-.]LL-.]AD Document 13 Filed 11/05/18 Page 1 of 3 Page|D: 76

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

FEDRA ZUZUNAGA> Electronically Filea’

Plaintiff,

V_ Case No. 2:18-cv-l4l73 (JLL) (JAD)
{MB] CoNSENT oRDER

GRANTING PRO HA C WCE
UNITED AIRLINES’ INC" ADMIssIoN To sARAH P.
Defendant_ WIMBERLY AND PATRICK H.
oUZTS

 

 

THIS MATTER having been brought before the Court by Defendant United
Airlines, Inc. (“United”), by and through its attorneys, Ford Harrison LLP, for the
entry of an Order admitting Sarah P. Wimberly, Esq. and Patrick H. Ouzts, Esq. as
counsel pro hac vice pursuant to Local Civil Rule lOl.l(c); and the Court having
considered the ~ Declarations of Jeffrey
A. Shoornan, Esq., Sarah P. Wimberly, Esq., and Patrick H. Ouzts; and all counsel
of record having consented to this application; and for good cause shown;

rr rs en this 5*"’ day Of %wvw'/WW\»- , 2018,

hereby

 

ORDERED that United’S application is granted, and Sarah P. Wimberly, Esq.

and Patrick H. Ouzts, Esq. are hereby admitted to practice pro hac vice before this

Case 2:18-cv-14173-.]LL-.]AD Document 13 Filed 11/05/18 Page 2 of 3 Page|D: 77

Court pursuant to Local Civil Rule l()l.l(c), for all purposes and in all proceedings
connected With this litigation; and it is further

ORDERED that Sarah P. Wimberly, Esq. and Patrick H. Ouzts, Esq. shall
comply With Local Civil Rule 101 . l (c) and abide by all rules of this Court, including
all disciplinary rules, and shall notify the Court immediately of any matter affecting
counsel’s standing at the bar of any court; and it is further

ORDERED that Sarah P. Wimberly, Esq. and Patrick H. Ouzts, Esq. shall
make payment to the New Jersey Lawyers’ Fund for Client Protection as provided
in NeW Jersey Court Rule l:28-2(a); and it is further

ORDERED that the Clerk of this Court shall forward a copy of this Order to
the Treasurer of the New Jersey Lawyers’ Fund for Client Protection; and it is further

ORDERED that Sarah P. Wimberly, Esq. and Patrick H. Ouzts, Esq. shall
make payment of $lSG.OO/\to the Clerk, United States District Court, as required by
Local Civil Rule lOl.l(c)(B); and it is further

ORDERED that all pleadings, briefs, and other papers filed With the Court
shall be signed by an attorney-at-law of this Court employed by the Firm of Ford
Harrison, Who shall be responsible for said papers and for the conduct of Sarah P.

Wimberly, Esq. and Patrick H. Ouzts, Esq.

IT IS SO ORDERED

Case 2:18-cv-14173-.]LL-.]AD Document 13 Filed 11/05/18 Page 3 of 3 Page|D: 78

HON. J§ Z§§PH A. DICKSON, U.S.M.J.

 

WSACTIVELLP: 101 10679.1

